Case 1:20-cv-00441-RM-NRN Document 60 Filed 05/18/20 USDC Colorado Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge Raymond P. Moore

  Civil Action No. 20-cv-00441-RM-NRN

  TERESA WOOD, and
  WILLIAM WOOD,

            Plaintiffs,

  v.

  AMERICAN MEDICAL SYSTEMS, INC.,

        Defendant.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

            This matter is before the Court upon review of the Joint Status Report (ECF No. 59) and

  relevant parts of the record. Upon such review, the Court finds and orders as follows.

       I.       BACKGROUND

            The parties are well-versed with the background which precedes the transfer of this case

  to this District from the Southern District of Virginia in the matter of American Medical Systems,

  Inc., Pelvic Repair System Products Multi-District Litigation 2325 (the “MDL”). According to

  the Status Report, Plaintiffs’ case was placed in Wave 1 but then placed on an inactive docket

  while the parties tried to resolve this case. When the parties were unable to do so, Plaintiffs’ case

  was placed in Wave 5. (MDL # 7137.) The Wave 5 deadline for written discovery, expert

  disclosures, taking depositions, filing dispositive motions, and filing Daubert motions have all

  passed. (Id. at p. 3.) And, in the order transferring this case the MDL Court specifically stated:

  “Upon transfer, I urge the receiving court to immediately set these cases for trial without

  reopening discovery. Further discovery will only result in unjust delay. Extensive development
Case 1:20-cv-00441-RM-NRN Document 60 Filed 05/18/20 USDC Colorado Page 2 of 5




  of these cases over a period of years has made such further action completely unnecessary.”

  (ECF No. 38, p. 1 (emphasis in original).) With this background, the Court proceeds to the issues

  at hand.

      II.      PENDING MOTIONS

            The parties agree that certain Daubert motions require a ruling but disagree as to

  whether, with respect to Defendant’s motion to exclude Jimmy Mays, Ph.D., Plaintiffs may

  adopt a response to Defendant’s motion filed in Wave 6. Specifically, Defendant filed a motion

  to exclude certain testimony and opinions of Dr. Mays in Wave 5 but Plaintiffs apparently filed

  no response and the deadline to do so has long passed. But, because Defendant adopted its Wave

  5 motion in Wave 61 and Plaintiffs filed a response in Wave 6,2 Plaintiffs seek to use their Wave

  6 response in opposition to Defendant’s Wave 5 motion. Defendant, however, contends it is too

  late. The Court finds otherwise.

            Upon consideration of the record and finding no prejudice to Defendant, and in the

  interest of “secur[ing] the just, speedy, and inexpensive determination of every action and

  proceeding,” Fed. R. Civ. P. 1, the Court will allow Plaintiffs to do so.3 Therefore, Plaintiffs may

  use their Notice of Adoption (along with attendant filings)4 in Wave 6 as their response to

  Defendant’s Wave 5 motion regarding Dr. Mays.

            That leaves the issue of Defendant’s reply. Within 14 days of the date of this Order,

  Defendant may file a reply to Plaintiffs’ response. Defendant may, if it chooses to do so, adopt

  its prior reply (if any) filed in Wave 6 regarding Dr. Mays or file a new reply.




  1
    MDL # 7540.
  2
    MDL # 7553.
  3
    The Court recognizes that no motion has been filed, but this case has been pending since 2012. Further, the Court
  finds no briefing on the issue is necessary under the facts and circumstances of this case.
  4
    MDL # 7553.

                                                           2
Case 1:20-cv-00441-RM-NRN Document 60 Filed 05/18/20 USDC Colorado Page 3 of 5




     III.      DISCOVERY

            A. Undisputed and Partially Disputed Discovery

            The parties have agreed to provide supplemental case-specific expert reports from their

  previously designated expert witnesses and to take their depositions after the supplemental

  reports are provided. The parties, however, apparently dispute the scope of these depositions.

  Plaintiffs assert the deposition should be limited to new medical treatment since the original

  case-specific expert reports in 2017 while Defendant, at least as to Dr. Rosenzweig, contends it

  should be entitled to examine the witness on the entirety of his opinions as his deposition was

  already scheduled for May 18, 2020.

            Upon review, the Court finds that for those case-specific experts who have previously

  been deposed, their deposition should be limited to any new medical treatment. For case-specific

  experts who have not been previously deposed but whose depositions have already been

  scheduled, they may be examined on the entirety of his or her opinions.

            Finally, Plaintiffs propose a deadline of May 15, 2020 for the supplements and July 15,

  2020 for the depositions. Defendant propose September 30, 2020 for the close of all additional

  discovery. The Court finds supplemental reports are due by June 12, 2020 and depositions of

  these experts are to be completed by August 7, 2020.

            B. Disputed Discovery

            Except for the limited discovery regarding case-specific experts, Plaintiffs contend the

  case is ready for trial. Defendant, however, seeks to take the deposition of Plaintiff William

  Wood and contends it previously “reserved the right” to depose others. In light of the deadlines

  which have passed and the MDL Court’s statement regarding the necessity of any additional

  discovery, it is difficult for the Court to see why such additional discovery was not previously



                                                     3
Case 1:20-cv-00441-RM-NRN Document 60 Filed 05/18/20 USDC Colorado Page 4 of 5




  taken. Nonetheless, because the Court does not have a full record of any “reservations” by

  Defendant, Defendant may file a motion (after meaningful conferral) setting forth what

  additional discovery it seeks and sufficient bases for why it should be allowed now.

      IV.      ADDITIONAL MOTIONS

            Defendant advises it will seek to file dispositive motions before the Court. The Court

  finds the deadline to file dispositive motions has passed without Defendant requesting any

  extension of time before the MDL Court. Thus, the Court finds any motion for leave would be

  futile. No dispositive motions, e.g., motions for summary judgment, will be allowed.

            Although Daubert motions were not specifically addressed by Defendant, the Court notes

  Defendant proposes a deadline of October 30, 2020. But, the deadline for Daubert motions has

  also passed. Nonetheless, because the parties have agreed (and by this Order, the Court allows)

  to supplementation of expert reports and additional depositions, the Court will allow limited

  Daubert motions. Specifically, any Daubert motion may only address a matter raised in any

  supplemental report. The Court sees no reason why Daubert motions to address any report

  previously disclosed should and could not have been filed earlier.5

      V.       CONCLUSION

            Based on the foregoing, the Court ORDERS as follows:

            (1) That within seven (7) days of the date of this Order, each party shall file their

               pending Daubert motion(s)6 (and all related filings such as any exhibits, the opposing

               party’s response, and reply) as separate docket entries so that a ruling may be made as

               to such motions;


  5
    For example, Defendant already has a Daubert motion as to Dr. Rosenzweig pending. Although the Court will
  allow his deposition examination to include all his opinions, any additional Daubert motion as to Dr. Rosenzweig
  may be directed only against any supplemental report/opinions.
  6
    The six motions identified in the Joint Status Report. (ECF No. 59.)

                                                          4
Case 1:20-cv-00441-RM-NRN Document 60 Filed 05/18/20 USDC Colorado Page 5 of 5




       (2) That within fourteen (14) days of the date of this Order, Defendant may file a reply

          to Plaintiffs’ response to Defendant’s Daubert motion regarding Jimmy Mays, Ph.D.;

       (3) That on or before June 12, 2020, the parties may provide supplemental reports of

          case-specific experts;

       (4) That on or before August 7, 2020, the parties must complete the depositions of any

          case-specific experts as set forth herein;

       (5) That on or before June 1, 2020, Defendant may file a motion for additional

          discovery;

       (6) That no dispositive motions will be allowed;

       (7) That limited Daubert motions as to any case-specific expert deposed as allowed in

          this Order must be filed within three weeks of the completion of such depositions,

          i.e., three weeks of August 7, 2020; and

       (8) That within one week of the completion of the case-specific depositions allowed, the

          parties shall file a notice with the Court so that this case may be set for a final pretrial

          order, a Daubert hearing, a trial preparation conference, and trial.

       DATED this 18th day of May, 2020.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                 5
